Certification Pursuant to Rule 30a-2(b) under the 1940 Act and Section 906 of the Sarbanes-Oxley Act I, Kevin M. Landis, President, Treasurer and Secretary of Firsthand Funds (the “Registrant”), certify that: 1. The Form N-CSR of the Registrant (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: March 4, 2011 /s/ Kevin M. Landis Kevin M. Landis, President, Treasurer and Secretary (principal executive officer and principal financial officer)
